Case: 11-16124    Date Filed: 07/26/2012   Page: 1 of 5

                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-16124
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-20152-CMA

GUSTAVO A. ABELLA,

                                                                 Plaintiff-Appellee,

                                     versus

NANCY SIMON,
individually and as a Miami Lakes Councilwoman, et al.,

                                                                       Defendants,

OFFICER HECTOR VALLS, individually,
OFFICER RAYMOND DEL VALLE, individually,
OFFICER A. SALAZAR, individually,

                                                          Defendants-Appellants.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (July 26, 2012)
              Case: 11-16124     Date Filed: 07/26/2012    Page: 2 of 5

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Officers Hector Valls, Raymond Del Valle, and Alberto Salazar appeal the

denial of their motions to dismiss Gustavo Abella’s pro se complaint based on

qualified immunity. Abella complains of retaliation for exercising his rights under

the First Amendment. 42 U.S.C. § 1983. We vacate and remand with instructions

to dismiss the counts about retaliation in the complaint against Valls, Del Valle,

and Salazar based on qualified immunity.

      Abella complains about three actions by the officers following his

protesting of an ordinance proposed by Councilwoman Nancy Simon, reporting of

her to a licensing agency, filing of complaints with the police, and photography of

police conduct. First, Abella’s complaint alleges that Valls refused to file a police

report about the president of Abella’s condominium association “passing out flyers

with libel information against” him. Abella’s complaint alleges that “Valls’s

statement that ‘if Ms. Simon paid this person to pass [t]hese flyers out and . . . has

all the right to do it’ implicates that Officer Valls might have had knowledge of

what was going on.” Second, Abella’s complaint alleges that Del Valle issued a

parking citation to Abella when his car had been in “his parking space” inside his

private condominium complex. Third, Abella’s complaint alleges that Salazar

                                           2
              Case: 11-16124      Date Filed: 07/26/2012   Page: 3 of 5

issued a parking ticket to Abella when he “pick[ed] up public records [at] Town

Hall and . . . parked in front of the building where there were other cars parked.”

Abella’s complaint alleges that Salazar said he had been ordered to issue the ticket

by Major Frank Bocanegra; Bocanegra “laughed when he saw [Abella]” at Town

Hall; “[a]fter a couple of days” Bocanegra and Captain J. Alongi “reviewed . . .

and decided to rip off the ticket”; and, “[a] few days later,” Salazar said that

“Bocanegra . . . knew how far he could do wrong without getting caught.”

      To survive a motion to dismiss, a plaintiff who complains of retaliation for

exercising rights protected by the First Amendment must allege “first, that his

speech or act was constitutionally protected; second, that the defendant’s

retaliatory conduct adversely affected the protected speech; and third, that there is

a causal connection between the retaliatory actions and the adverse effect on

speech.” Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). The First

Amendment protects the rights of speech, to petition for redress, U.S. Const.

Amend. I; United Mine Workers of Am. v. Ill. State Bar Ass’n, 389 U.S. 217, 222,

88 S. Ct. 353, 356 (1967), and to photograph police activities, Smith v. City of

Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000). To establish a causal

connection, the plaintiff must allege that the protected conduct was the




                                           3
              Case: 11-16124     Date Filed: 07/26/2012   Page: 4 of 5

“motivating factor behind the defendants’ actions.” Smith v. Mosley, 532 F.3d

1270, 1278 (11th Cir. 2008).

      Abella’s complaint fails to allege that Valls, Del Valle, or Salazar retaliated

against Abella for exercising his rights under the First Amendment. Abella’s

complaint alleges that Valls only “might have had knowledge” of an alleged

scheme to stifle Abella’s protected conduct. See id. And Abella’s complaint does

not allege that his protected conduct motivated Del Valle to issue the parking

citation. See id. Although Abella’s complaint alleges that Salazar knew

Bocanegra was bent on harassing Abella, those facts fail to establish that Salazar

ticketed Abella in retaliation for his protected conduct. See id. The district court

erred when it based its decision on the collective actions of all defendants instead

of deciding whether these three officers were entitled to qualified immunity based

on the allegations about each of them. Valls, Del Valle, and Salazar are entitled to

dismissal of the three counts about retaliation in the complaint against them based

on qualified immunity.

      We VACATE that portion of the order that denied the motions to dismiss of

Valls, Del Valle, and Salazar, and we REMAND with instructions to dismiss the

counts about retaliation in the complaint against the three officers based on

qualified immunity.

                                          4
    Case: 11-16124   Date Filed: 07/26/2012   Page: 5 of 5

VACATED AND REMANDED WITH INSTRUCTIONS.




                             5